Citation Nr: 1713064	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  

2. Entitlement to an increased disability rating in excess of 20 percent for service-connected degenerative joint disease of the cervical spine with loss of curvature, status-post fracture and fusion with residual scar.

3. Entitlement to an initial disability rating in excess of 20 percent for service-connected left upper extremity radiculopathy associated with degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although an increased rating for left upper extremity radiculopathy was not initially appealed to the Board, it was included in the initial November 2010 rating decision as part of the evaluation for degenerative joint disease of the cervical spine.  A separate grant of service connection for that disability was awarded as secondary to the Veteran's degenerative joint disease of the cervical spine in an August 2016 rating decision, and a separate 20 percent disability rating awarded.  38 C.F.R. § 4.71a requires the Board to evaluate any associated objective neurologic abnormalities, such as radiculopathy, when considering an increased rating for a spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (1) (2016).  As such, the Board is obligated to also evaluate the initial disability rating for left upper extremity radiculopathy as part of the cervical spine claim, and it has, thus, been added to the issues on appeal, above.  

In January 2016, the Veteran submitted a notice of disagreement to a February 2015 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, sleep apnea and a respiratory disorder.  A review of the record reveals that the RO is continuing to develop these claims and they are not subject to this appeal.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).



FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran, through his authorized representative, submitted a Motion to Dismiss in March 2017, requesting a withdrawal of all issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The issue of entitlement to a compensable disability rating for service-connected bilateral hearing loss is dismissed without prejudice.  

The issue of entitlement to an increased disability rating in excess of 20 percent for service-connected degenerative joint disease of the cervical spine with loss of curvature, status-post fracture and fusion with residual scar, is dismissed without prejudice.

The issue entitlement to an initial disability rating in excess of 20 percent for service-connected left upper extremity radiculopathy associated with degenerative joint disease of the cervical spine.




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


